UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 001-33004 Opexa Therapeutics, Inc. (Exact name of registrant as specified in its charter) Texas 2635 North Crescent Ridge Drive 76-0333165 (State or other jurisdiction of The Woodlands, Texas 77381 (I.R.S. Employer Incorporation or organization) (Address of principal executive Identification No.) offices and zip code) (281) 272-9331 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer oAccelerated filero Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo þ As of August 11, 2009, there were 12,245,858 shares of the issuer’s Common Stock outstanding. OPEXA THERAPEUTICS, INC. (A development stage company) For the Quarter Ended June 30, 2009 INDEX PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements Unaudited Balance Sheets as of June 30, 2009 and December 31, 2008 1 Unaudited Statements of Expenses: For the three and six months ended June 30, 2009 and 2008 and from Inception (January 22, 2003) through June 30, 2009 2 Unaudited Statements of Cash Flows: For the six months ended June 30, 2009 and 2008 and from Inception (January 22, 2003) through June 30, 2009 3 Notes to Unaudited Financial Statements 5 Item 2. Management’s Discussion and Analysis of Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II – OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures PART I - FINANCIAL INFORMATION Item 1. Financial Statements OPEXA THERAPEUTICS, INC. (a development stage company) BALANCE SHEETS (unaudited) June 30, December 31, 2009 2008 Assets Current assets: Cash and cash equivalents $ 827,004 $ 1,243,187 Other current assets 226,982 86,705 Total current assets 1,053,986 1,329,892 Property & equipment, net of accumulated depreciation of $925,474 and $847,244 respectively 1,055,447 1,166,530 Total assets $ 2,109,433 $ 2,496,422 Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ 512,763 $ 482,838 Accounts payable - related parties 57,976 161,714 Accrued expenses 220,619 199,272 Current maturity of loan payable 64,831 62,423 Total current liabilities 856,189 906,247 Long term liabilities: Convertible promissory notes, net of discount 980,661 - Loan payable 69,820 102,778 Total liabilities 1,906,670 1,009,025 Commitments and contingencies - - Stockholders' equity: Preferred stock, no par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.50 par value, 100,000,000 shares authorized, 12,245,858 and 12,245,858 shares issued and outstanding 6,122,888 6,122,888 Additional paid in capital 84,389,689 84,929,481 Deficit accumulated during the development stage (90,309,814 ) (89,564,972 ) Total stockholders' equity (deficit) 202,763 1,487,397 Total liabilities and stockholders' equity $ 2,109,433 $ 2,496,422 See accompanying notes to consolidated financial statements -1- OPEXA THERAPEUTICS, INC. (a development stage company) STATEMENTS OF EXPENSES Three and six months ended June 30, 2009 and 2008 and the Period from January 22, 2003 (Inception) to June 30, 2009 (unaudited) Inception Three Months Ended Six Months Ended through June 30, June 30, June 30, 2009 2008 2009 2008 2009 Research and development $ 425,701 $ 2,331,592 $ 1,163,482 4,705,528 $ 63,309,753 General and administrative 411,675 1,298,180 807,990 2,007,697 19,797,720 Depreciation and amortization 53,706 58,793 111,084 117,070 863,619 Loss on disposal of assets - 116 - 116 498,332 Operating loss (891,082 ) (3,688,681 ) (2,082,556 ) (6,830,411 ) (84,469,424 ) Interest income 385 31,495 1,494 69,204 1,355,555 Other income and expense, net - 26,584 - 34,901 106,904 Gain on extinguishment of debt - 1,612,440 Gain (loss) on derivative instruments 74,206 - (366,774 ) - (587,612 ) Interest expense (47,007 ) (4,694 ) (52,628 ) (11,020 ) (8,327,677 ) Net loss $ (863,498 ) $ (3,635,296 ) $ (2,500,464 ) $ (6,737,326 ) $ (90,309,814 ) Basic and diluted loss per share $ (0.07 ) $ (0.36 ) $ (0.20 ) $ (0.73 ) N/A Weighted average shares outstanding 12,245,858 10,235,223 12,245,858 9,273,485 N/A See accompanying notes to consolidated financial statements -2- OPEXA THERAPEUTICS, INC. (a development stage company) STATEMENTS OF CASH FLOWS Six months ended June 30, 2009 and 2008 and the Period from January 22, 2003 (Inception) to June 30, 2009 (unaudited) Six Months Ended Inception June 30, through 2009 2008 June 30, 2009 Cash flows from operating activities Net loss $ (2,500,464 ) $ (6,737,326 ) $ (90,309,814 ) Adjustments to reconcile net loss to net cash used in operating activities Stock payable for acquired research and development - - 112,440 Stock issued for acquired research and development - - 26,286,589 Stock issued for services - 68,561 1,910,365 Stock issued for debt in excess of principal - - 109,070 Amortization of discount on notes payable due to warrants and beneficial conversion feature 28,608 - 6,341,813 Gain on extinguishment of debt - - (1,612,440 ) Depreciation 111,084 117,070 863,619 Amortization of debt financing costs 14,294 - 380,204 Option expense 461,656 1,388,812 12,411,693 Loss on derivative instruments 366,774 - 587,609 Loss on disposition of fixed assets - 116 498,332 Changes in: Prepaid and other expenses 3,897 (8,267 ) (499,482 ) Accounts payable (73,815 ) (150,996 ) 121,098 Accrued expenses 21,347 (142,546 ) 93,964 Net cash used in operating activities (1,566,619 ) (5,464,576 ) (42,704,940 ) Cash flows from investing activities Purchase of property & equipment - (31,270 ) (1,339,511 ) Net cash used in investing activities - (31,270 ) (1,339,511 ) Cash flows from financing activities Common stock and warrantssold for cash, net of offering costs - 6,372,397 35,765,166 Common stock repurchased and canceled - - (325 ) Proceeds from debt 1,180,986 - 9,283,185 Repayments on notes payable (30,550 ) (28,252 ) (176,571 ) Net cash provided by financing activities 1,150,436 6,344,145 44,871,455 Net change in cash and cash equivalents (416,183 ) 848,299 827,004 Cash and cash equivalents at beginning of period 1,243,187 2,645,482 - Cash and cash equivalents at end of period $ 827,004 $ 3,493,781 $ 827,004 -3- Cash paid for: Income tax $ - $ - $ - Interest 9,726 11,021 56,851 NON-CASH TRANSACTIONS Issuance of common stock to Sportan shareholders - - 147,733 Issuance of common stock for accrued interest - - 525,513 Conversion of notes payable to common stock - - 6,407,980 Conversion of accrued liabilities to common stock - - 197,176 Conversion of accounts payable to note payable - - 93,364 Discount on convertible notes relating to: Warrants - - 3,309,789 Beneficial conversion feature - - 1,715,973 Stock attached to notes - - 1,287,440 Fair value of derivative instrument - - 4,680,220 Derivative reclassified to equity 587,609 - 587,609 See accompanying notes to consolidated financial statements -4- OPEXA THERAPEUTICS, INC. (a development stage company) NOTES TO FINANCIAL STATEMENTS (unaudited) Note 1.Basis of Presentation The accompanying unaudited interim financial statements of Opexa Therapeutics, Inc., a development stage company, have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission and should be read in conjunction with the audited financial statements and notes thereto contained in Opexa’s latest Annual Report filed with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the financial statements that would substantially duplicate the disclosure contained in the audited financial statements for the most recent fiscal year as reported in Form 10-K, have been omitted. Accounting for Derivative Instruments Statement of Financial Accounting Standard (“SFAS”) No.133, “Accounting for Derivative Instruments and Hedging Activities,” as amended, requires all derivatives to be recorded on the balance sheet at fair value. Opexa’s derivatives are separately valued and accounted for on our balance sheet. Fair values for securities traded in the open market and derivatives are based on quoted market prices. Where market prices are not readily available, fair values are determined using market based pricing models incorporating readily observable market data and requiring judgment and estimates. The pricing model Opexa used for determining fair values of its derivatives is the Black-Scholes option-pricing model. Valuations derived from this model are subject to ongoing internal and external verification and review. The model uses market-sourced inputs such as interest rates, exchange rates and option volatilities. Selection of these inputs involves management’s judgment and may impact net income. Fair Value Measurements In September 2006, the FASB issued SFAS 157 which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. The provisions of SFAS 157 were effective January1, 2008.
